Citation Nr: 0030069	
Decision Date: 11/16/00    Archive Date: 11/22/00

DOCKET NO.  96-47 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from August 1974 to February 
1982.  She had many years of inactive service with the United 
States Naval Reserve after 1982.

This appeal came to the Board of Veterans' Appeals (Board) 
from June 1996 and later RO decisions that denied service 
connection for a thyroid disorder; a low back disability; a 
gastrointestinal disorder, including stomach problems; 
esophageal reflux and hiatal hernia; a skin condition; 
cystitis; headaches; a bilateral knee condition; and 
conjunctivitis.  The veteran testified at a hearing in April 
1997.  The veteran subsequently claimed service connection 
for a psychiatric disability and this claim was denied in an 
August 1997 RO rating decision.  The veteran then appealed 
that RO determination.

In June 1998, the Board denied the claims for service 
connection for the above-noted disorders as not well grounded 
except for the skin condition and the psychiatric disability.  
The Board granted service connection for tinea versicolor and 
remanded the issue of entitlement to service connection for a 
psychiatric disability to the RO for additional development.



FINDING OF FACT


A psychiatric disability was not present in service or for 
many years later, and the veteran's current psychiatric 
disability is not related to an incident of service or to a 
service-connected disability.




CONCLUSION OF LAW

Somatization disorder, undifferentiated type, was not 
incurred in or aggravated by active service; nor is this 
disorder proximately due to or the result of a service-
connected disability.


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

The veteran had active service from August 1974 to February 
1982.  She had many years of inactive service with the United 
States Naval Reserve after 1982.

Service medical records are negative for a psychiatric 
disability.  The report of the veteran's medical examination 
for separation from service in December 1981 does not show 
complaints or findings of a psychiatric disability.  These 
records show that she was born in April 1955.

The post-service medical records consist of service 
department, VA, and private medical reports that show the 
veteran was treated and evaluated for various conditions in 
the 1980's and 1990's.  These medical records do not show the 
presence of a psychiatric disability until 1996.

The veteran underwent a VA psychiatric examination in June 
1996.  She gave a history of extensive worries about multiple 
topics, including financial, family, job and career, since 
1977, beginning one year prior to leaving service.  At that 
time, she was married to her current husband, her second 
marriage, and was in a difficult situation suffering alleged 
physical and emotional abuse.  She reported experiencing 
restless sleep for the past 19 years with her mind going 
blank, decreased concentration, distractibility, decreased 
attention, and trouble remembering words.  It was the 
examiner's opinion that the veteran likely suffered from 
generalized anxiety and had for 19 years beginning one year 
prior to her leaving active service.  The Axis I diagnoses 
were generalized anxiety disorder, rule out social phobia, 
and rule out anxiety disorder due to thyroid disorder with 
generalized anxiety symptoms.

In June 1998, the Board remanded the case to the RO in order 
to have the veteran examined by 2 psychiatrists to determine 
the nature and extent of any psychiatric disability that she 
might have and to obtain an opinion as to the etiology of any 
psychiatric disability found.  The Board noted that the 
veteran's claims folder had to be made available and reviewed 
by the psychiatrists prior to the examinations.

In August 1998, the veteran underwent a VA psychiatric 
examination.  The Axis I diagnosis was dysthymic disorder, 
ongoing and exacerbated by events in service.

The veteran underwent another VA psychiatric examination in 
August 1998 by another examiner.  The Axis I diagnosis was 
somatization disorder or generalized anxiety disorder.  The 
examiner could find no evidence in the veteran's service 
medical records showing the onset of her psychiatric problems 
in service.  The examiner could find no evidence to link the 
veteran's current psychiatric disability to service other 
than her recollections.  An addendum dated in November 1999 
to the report of this examination notes that the veteran's 
records were reviewed in an attempt to reconcile the 
different diagnoses found at the 2 psychiatric examinations 
in August 1996.  The physician noted that the diagnosis of 
dysthymia was based on the veteran's frequent somatic 
complaints and multiple infrequent visits to the clinic, and 
found that this criteria was not noted under the criteria for 
dysthymic disorder.  It was opined that the veteran likely 
had somatization disorder.

The veteran underwent 2 VA psychiatric examinations in 
January 2000.  The veteran underwent a VA psychiatric 
examination on January 20.  The examiner noted that the 
veteran had emotional problems beginning around the age of 35 
and concluded that the Axis I diagnosis was somatization 
disorder, undifferentiated, not otherwise specified.  On 
another psychiatric examination on January 25, the examiner 
concluded that the Axis I diagnosis was somatoform disorder, 
not otherwise specified.  This examiner could not see any 
clear relationship between this condition and the veteran's 
experiences during active service. 

A review of the records shows that service connection is in 
effect for tinea versicolor, rated zero percent.  Service 
connection has not been established for any other of the 
veteran's disabilities.

B.  Legal Analysis

The Board finds that all relevant evidence has been obtained 
with regard to the claim for service connection for a 
psychiatric disability and that no further assistance to the 
veteran is required to comply with VA's duty to assist her.  
H.R. 4864, the Veterans Claims Assistance Act of 2000 
(November 9, 2000).  Several VA examinations and opinions 
have been obtained, and the RO has made reasonable efforts to 
obtain relevant evidence identified by the veteran.

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (1999).  
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the Court) has held that when aggravation of a 
non-service-connected disability is proximately due to or the 
result of a service connected condition, such disability 
shall be compensated for the degree of disability (but only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995). 

The service medical records do not reveal the presence of a 
psychiatric disability, and the post-service medical records 
do not show such a disability until the veteran's VA 
psychiatric examination in June 1996.  The examiner who 
conducted that examination linked the veteran's psychiatric 
disability to service primarily based on history reported by 
the veteran.  In June 1998, the Board remanded the case to 
the RO in order to have the veteran undergo VA psychiatric 
examinations to determine the nature and extent of her 
psychiatric condition or conditions, and to obtain opinions 
based on a review of her medical history as to the etiology 
of any psychiatric condition found.  She underwent VA 
psychiatric examinations in 1998 and 2000, and ultimately was 
found to have somatization disorder, undifferentiated type.  
The examiners who saw her at those examinations reviewed her 
medical records, and did not link the somatization disorder 
to an incident of service or to the service-connected 
disability.  While one examiner found that she had dysthymic 
disorder exacerbated by events in service, this disorder was 
not found on later examinations.

The veteran's statements are to the effect that her 
psychiatric disability is due to incidents of service, but 
this lay evidence is not sufficient to support a claim for 
service connection of a disability based on medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

After consideration of all the evidence, the Board finds that 
the opinions of the examiners who saw the veteran in 1998 and 
2000 to the effect that there is no relationship between the 
veteran's current psychiatric condition and events in service 
are better supported, and therefore more persuasive, than the 
opinion of the examiner who saw her in 1996 because the 
veteran's records were reviewed by these examiners.  The 
opinions of these examiners are also better supported than 
the opinion of the examiner who saw the veteran in 1998 and 
found that she had dysthymic disorder exacerbated by events 
of service because there is some consensus as to the opinion 
that she has somatization disorder, and this condition-not 
dysthymic disorder-was found by the examiners who saw her in 
2000.   Hence, the Board finds that veteran's psychiatric 
disability was not present in service or for many years 
later, and that it is not related to an incident of service 
or to a service connected disability.  The preponderance of 
the evidence is against the claim for service connection for 
a psychiatric disability, and the claim is denied.


Since the preponderance of the evidence is against the claim 
for service connection for a psychiatric disability, the 
benefit of the doubt doctrine is not for application with 
regard to these matters.  H.R. 4864, the Veterans Claims 
Assistance Act of 2000, (November 9, 2000); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for a psychiatric disability is denied.




		
	J. E. Day
	Veterans Law Judge
	Board of Veterans' Appeals



 

